[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE RESOLUTION OF QUESTION
The question presented is whether and to what extent, the plaintiff is entitled to stack the UM coverage available under defendant's excess policy.
The defendant's excess policy is not an automobile liability policy. It is an indemnity policy.
Under that excess policy no UM coverage is required by law. Such coverage was provided by the policy. The policy covered three cars. Should the UM coverage be stacked? If it were to be stacked it would only be to $25,000 x 3 or $75,000.
UM coverage has nothing to do with indemnity. In this policy the UM is purely an appendage. Defendant's policy clearly limits its UM coverage "regardless of the number of: 2a. insureds; b. claims made; or vehicles involved in the auto accident." It does not limit its coverage based on the number of vehicles insured under the policy. But it does limit its liability for UM coverage to only $25,000. Plaintiff is not entitled to stack the coverage on the three cars.
N. O'NEILL, J.